NUMBER 13-17-00394-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

EDWARD L. KENNEDY,                                                     Appellant,

                                        v.

SOUTHBROOK DEVELOPMENT
CORPORATION, WESLEY C. ANDERSON,
LACEY M. ANDERSON, CALLUM R. COOK,
KIMBERLY A. COOK AND KEENON RAYNER,                Appellees.
____________________________________________________________

             On appeal from the 410th District Court
                 of Montgomery County, Texas.
____________________________________________________________

                                    ORDER
   Before Chief Justice Valdez and Justices Contreras and Hinojosa
                           Order Per Curiam

      Appellant Edward L. Kennedy perfected an appeal from a judgment rendered

against him on March 22, 2107 in cause number 14-12-13281-CV in the 410th District

Court of Montgomery County, Texas. His appeal was transferred to this Court from the
Ninth Court of Appeals by order of the Texas Supreme Court. See TEX. GOV'T CODE ANN.

§ 22.220(a) (West, Westlaw through 2017 1st C.S.) (delineating the jurisdiction of

appellate courts); TEX. GOV'T CODE ANN. § 73.001 (West, Westlaw through 2017 1st C.S.)

(granting the supreme court the authority to transfer cases from one court of appeals to

another at any time that there is “good cause” for the transfer).

       The parties to this appeal disagreed with regard to whether or not the appeal was

affected by a bankruptcy involving the parties.        This Court previously abated and

remanded this matter to the trial court to address whether or not the bankruptcy stay

applies to these proceedings. We requested that the trial court prepare and file its

findings and orders and cause them to be included in a supplemental clerk's record for

filing with this Court.

       We are now in receipt of the trial court’s findings and conclusions. Based on our

review of the record and the trial court’s findings and conclusions, the automatic stay

pursuant to bankruptcy applies to this appeal and the appeal is suspended. See TEX. R.

APP. P. 8.2. Accordingly, our abatement of this appeal remains in effect until further

order of this Court. Any documents filed by the parties subsequent to the bankruptcy

petition will remain pending until the appeal is reinstated. The parties are directed to

take such action as is appropriate to advise the Court of any change in the status of the

bankruptcy proceeding which would affect the status of this appeal, including but not

limited to, the filing of a motion to reinstate pursuant to Texas Rule of Appellate Procedure

8.3. See id. 8.3.

       IT IS SO ORDERED.


                                             2
                                 PER CURIAM

Delivered and filed the
27th day of October, 2017.




                             3